Citation Nr: 0725370	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-14 725	)	DATE
	)
	)


THE ISSUE

Whether that part of the January 1986 Board of Veterans 
Appeals (Board) decision denying a total disability rating 
based on individual unemployability due to service-connected 
disabilities (T/R) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Winona W. Zimberlin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The moving party, a veteran, had active service from October 
1969 to October 1971.  

This matter is currently before the Board on an April 2006 
motion by the moving party's attorney for revision or 
reversal on the grounds of CUE of that part of a January 1986 
Board decision that denied a T/R. 


FINDINGS OF FACT

1.  In January 1986, the Board, in pertinent part, issued a 
decision denying the veteran's claim for a T/R.

2.  The moving party has not established, without debate, 
that the correct facts pertaining to the T/R appeal, as they 
were then known, were not before the Board in January 1986; 
that the Board ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision with respect to the T/R appeal would have been 
different.


CONCLUSION OF LAW

CUE in that part of the Board's January 1986 decision that 
denied a T/R has not been established.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
CUE on the basis of the evidence then of record.  Id.  

Nonetheless, the Board finds that, because the moving party 
has been notified of the law and regulations governing CUE 
claims and reasons for the denial of thereof, and all 
relevant evidence has been associated with the claims folder, 
any pre-VCAA duties to notify and assist have been met.  
Hence, the claim is ready to be considered on the merits. 

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. Part 20 (2006).  Rule 1403 of the Rules of 
Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows: 
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not CUE:                (1) changed diagnosis: a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) duty to assist: the VA's 
failure to fulfill the duty to assist; (3) evaluation of 
evidence: a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or his 
representative.  The motion must include the name of the 
veteran; the name of the moving party if other than him; the 
applicable VA file number; and the date of the Board decision 
to which the motion relates.  If the applicable decision 
involved more than 1 issue on appeal, the motion must 
identify the specific issue or issues to which it pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his attorney, set 
forth clear and specific allegations of CUE in the January 
1986 Board decision, and has pleaded errors with sufficient 
specificity to enable the Board to decide the CUE claim on 
the merits.  Specifically, the moving party argues that the 
Board's 1986 denial of a T/R was so erroneous on the facts 
that it compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  He contends that the correct 
facts were not have been before the Board in 1986, and that 
the Board failed to correctly apply the regulatory provisions 
for the award of a T/R, inasmuch as all of the evidence of 
record in 1986 supported a finding that he could not engage 
in substantial work due to his service-connected psychiatric 
and skin disabilities, and there was no evidence that 
supported a denial of his appeal.  As there was thus only one 
permissible interpretation of the evidence - that the veteran 
was unemployable as a result of his service-connected 
disabilities - it is argued that the CUE challenge in this 
case does not involve disagreement with how the evidence was 
weighed or evaluated, as there was no positive evidence 
showing that the veteran could pursue substantially gainful 
employment.   

The moving party asserts that the Board in 1986 misconstrued 
the law and regulations pertaining to a T/R as meaning the 
veteran had to be 100% unemployable, whereas all that he 
needed to demonstrate to prevail was that he was unable to 
engage in "substantially gainful employment," which is a 
lesser standard than a showing of 100% unemployability.

The moving party states that the Board erred in denying a T/R 
because the 1986 decision disregarded the probative opinions 
of the veteran's treating physicians that he was unemployable 
as a result of his service-connected disabilities, and 
instead relied upon its own unsubstantiated opinions in 
denying the appeal.  He argues that the Board erroneously 
decided the appeal on the basis of an incomplete record, 
citing only to the veteran's 1981 and 1982 hearing testimony, 
and failing to consider other hearing testimony.  He states 
that the Board failed to state reasons and bases for its 
rejection of significant evidence from the U.S. Post Office 
that the veteran was unemployable due to his service-
connected disabilities, which evidence resulted in the 
veteran's separation from the Post Office for reasons of 
disability in September 1980.  

Under the applicable criteria, a T/R may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60% or more, or as a 
result of 2 or more disabilities, provided at least 1 
disability is ratable at 40% or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70% or more.  38 C.F.R.         §§ 3.340, 3.34l, 
4.16(a).  

In this case, the veteran's service-connected disabilities in 
1986 consisted of major depression, evaluated as 70% 
disabling; residuals of a pilonidal cystectomy, evaluated as 
10% disabling; and hidradenitis suppurativa, assigned a 
noncompensable rating.  The combined disability rating was 
70%.  Although as the veteran's service-connected 
disabilities met the percentage requirements for a T/R under 
38 C.F.R. § 4.16(a), such benefit could not be granted unless 
he was unable to secure and follow a substantially gainful 
occupation by reason thereof, per            38 C.F.R. § 
4.16(b).  

A review of the evidence of record at the time of the January 
1986 Board decision under consideration discloses that a T/R 
claim was raised by the veteran's then-representative in June 
and November 1983, and was referred by the Board in January 
1984 to the RO for initial adjudication.  The RO denied a T/R 
by rating actions of May and November 1984.   

A review of the Board's January 1986 decision clearly 
reflects that, in denying a T/R, the Board considered 
extensive medical evidence including the medical opinions of 
numerous VA and private physicians from 1981 to 1984, and 
correctly found that these opinions were by no means 
universal in concluding that the veteran's service-connected 
skin and psychiatric disabilities rendered him unemployable.  
While private physicians in January and February 1981 opined 
that the veteran's disabilities rendered him unemployable, VA 
physicians during subsequent prolonged VA hospitalization and 
evaluation from April to July 1981 concluded that the 
hospitalization had successfully stabilized the veteran's 
deteriorating situation and opened the way for him to 
continue in rehabilitative therapy.  It was felt that the 
veteran might need vocational rehabilitation and a carefully-
selected job opportunity if he was to resume work in the 
future, and a physician opined that he was potentially 
employable at the time of hospital discharge.  In November 
1981, an RO vocational rehabilitation board of 5 medical 
professionals including a physician and 2 counseling 
psychologists concluded that, while the veteran's service-
connected disability appeared to be a recurring problem that 
presented an employment handicap, it was not serious in 
nature with respect to occupational handicapping, because he 
could avoid physical professions.  It was thus recommended 
that he pursue an administrative career commensurate with his 
educational background (a bachelor's degree in business), and 
he was found to have been trained for suitable employment.  

In January 1982, the veteran's treating VA physician noted 
that he was severely emotionally disabled by chronic 
depression and anxiety associated with his physical skin 
disability, and questioned the mid-1981 VA physician's 
opinion that the veteran was capable of functioning in a 
particularly flexible and low-stress work situation, raising 
the question of whether he would ever be able to find the 
"special" kind of employment in which he would be able to 
function adequately, given his disability.  However, during 
VA hospitalization in January and February 1982, it was noted 
that the veteran had a tendency to manipulate his skin 
disorder, refused to cooperate with instructions that would 
aid his management of personal hygiene, and exaggerated and 
acted out a role of being a victim of his skin disease, and 
he was considered fully employable at the time of hospital 
discharge.

In February 1982, a private physician opined that it was 
unlikely that the veteran could work on a regular basis from 
day to day without extensive absenteeism due to his skin 
disorder, and following discharge from VA hospitalization in 
July 1982 it was concluded that the veteran was not 
employable due to his psychiatric and skin disabilities.  In 
November 1982, the veteran's treating VA physician noted that 
he had recently attempted to return to work, but lasted only 
3 weeks before the company doctor found him unemployable 
because of his skin condition; the doctor opined that he did 
not believe that the veteran could find or hold a job in his 
present condition.  In March 1983, the same VA physician 
reiterated his opinion that the veteran was essentially 
unemployable.  Following March 1984 VA psychiatric 
examination, another VA physician opined that the veteran was 
unemployable.

However, an initial assessment during VA hospitalization from 
July to October 1984 indicated that some physicians had 
suggested that it was a good idea for the veteran to work.  
The current examiner noted questions of somatization and 
hypochondriasis, and the veteran's unrealistic fear and 
feeling about his skin condition which interfered with his 
social and occupational functioning.  It was felt that a good 
rapport, de-emphasis of the veteran's medical problems, 
discussion of his feelings in a realistic, kind way, and the 
VA support network inside and outside the hospital would 
modify some of the veteran's depressive feelings and 
inability to function in social or vocational contacts.  In 
August, the veteran's treating VA physician opined that the 
veteran was unemployable, and that it did not appear that he 
would respond to treatment to the extent that he would be 
able to return to a normal job.  However, subsequent 
psychological testing revealed several non-service-connected 
personality disorders, most prominently hysterical, with 
somatization of conflict consistent with the veteran's 
makeup.  In October, another VA physician noted that the 
veteran's problems had led to an inability to handle the 
basic demands of a job.  Significantly, his skin disorder was 
noted to be only mild during the early part of 
hospitalization, and there were no active lesions at the time 
of hospital discharge, at which time he was felt to be 
unemployable despite lessened somatic preoccupations and 
greater optimism on the veteran's part. 
   
On that record, the Board finds that the Board, in denying a 
T/R in January 1986, committed no error of fact or of law 
that compelled the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error; that the correct facts, as they 
were known at the time, were before the Board; and that the 
statutory and regulatory provisions extant at the time were 
correctly applied.

As noted above, all of the evidence of record in 1986 did not 
support a finding that the veteran could not engage in 
substantial work due to his service-connected psychiatric and 
skin disabilities, as there was some evidence that supported 
a denial of his appeal.  The evidence thus does not support 
the moving party's attorney's argument that the only 
permissible interpretation of the evidence in 1986 was that 
the veteran was unemployable as a result of his service-
connected disabilities.  Rather, the CUE challenge in this 
case essentially comes down to a disagreement as to how the 
evidence was weighed or evaluated, a basis that can never 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  In this 
regard, the Board has reviewed and considered the same 
evidence that the moving party's attorney refers to, some of 
which evidence is positive evidence showing that the veteran 
could pursue substantially gainful employment.     

With respect to the moving party's attorney's assertion that 
the Board erroneously exercised its own medical judgment in 
denying a T/R in 1986, the Board points out that the Board 
Members who considered the veteran's appeal in 1986 included 
a physician who reviewed the evidence then of record and 
signed the decision.  Consistent with some of the evidence 
including some medical opinions and clinical findings then of 
record, the Board in January 1986 concluded that efforts to 
obtain suitable employment would be beneficial to the veteran 
and would help restore his impaired self-esteem, noting that 
his skin disorder was no longer a significant impediment to 
work and, particularly once employment resumed, should not be 
a significant cause for depression.  After weighing the 
positive and negative evidence, which included evidence from 
the U.S. Post Office that resulted in the veteran's 
separation therefrom for reasons of disability in September 
1980, the Board in 1986 reached a conclusion that the medical 
evidence indicating that the veteran was employable was of 
greater probative value than evidence to the contrary, and 
the Board finds no error therein.  The decision of the U.S. 
Court of Appeals for Veterans Claims (then the U.S. Court of 
Veterans Appeals) (Court) that Board panels could consider 
only independent medical evidence to support their findings 
and could not rely on their own "unsubstantiated medical 
conclusions" were not rendered until Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Inasmuch as the 1986 Board decision 
was rendered prior to the effective date of the law which 
provides for judicial review of Board decisions (Pub. L. No. 
100-687, § 301(a) (November 18, 1988), 102 Stat. 4113), no 
precedent decisions of the Court were applicable to the 1986 
Board decision, and thus the Board's arriving at a medical 
conclusion that was in fact substantiated by some of the 
medical evidence then of record was not improper.

With respect to the moving party's attorney's assertion that 
the Board in 1986 misconstrued the law and regulations 
pertaining to a T/R as meaning the veteran had to be 100% 
unemployable, whereas all that he needed to demonstrate to 
prevail was that he was unable to engage in "substantially 
gainful employment," which is a lesser standard than a 
showing of 100% unemployability, the Board finds no evidence 
that the Board's 1986 decision denying a T/R was based on 
such erroneous application of the pertinent law and 
regulations, i.e., 38 C.F.R. §§ 3.340, 3.341, 4.16.

Lastly, with respect to the moving party's attorney's 
assertion that the Board erroneously decided the appeal on 
the basis of an incomplete record, citing only to the 
veteran's 1981 and 1982 hearing testimony, and failing to 
consider other hearing testimony, the Board finds that any 
such evidentiary deficiency does not constitute CUE in the 
1986 Board decision.  38 C.F.R. § 20.1403(d); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (the VA's breach of the "duty 
to assist" resulting only in an incomplete, rather than an 
incorrect, record does not form the basis for a finding of 
CUE).   

In sum, the moving party has not established, without debate, 
that the correct facts pertaining to the T/R appeal, as they 
were then known, were not before the Board in January 1986; 
that the Board ignored or incorrectly applied the applicable 
statutory and regulatory provisions extant at the time; or 
that, but for any such alleged error, the outcome of the 
decision with respect to the T/R appeal would have been 
different.  As such, the Board finds that the moving party 
has not met the criteria for revising or reversing that part 
of the Board's January 1986 decision denying a T/R on the 
grounds of CUE.  




ORDER

The motion to revise or reverse that part of the January 1986 
Board decision denying a T/R on the grounds of CUE is denied.



                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



